DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the RCE filed 11/25/2020.

Claims 1-20 are pending in this application. 

Request Continuation for Examination



2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed 11/25/2020 has been entered. 

Claim Objections

3.	Claims 6 and 7 are objected to because of the following informalities:  

37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k).

Appropriate correction is required.  


Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


s 1-4, 6-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jayachandran et al. (US 20130305092)  in view of Dettori et al. (US 20160103717) and further in view of Zhu et al. (US 20140172371).

  
It is noted that any citations to specific, pages, columns, paragraphs, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

As to claim 9:
Jayachandran teaches a method for detecting idle virtual machines, comprising: 

collecting, by at least one computing device, a plurality of utilization metrics from a virtual machine (paragraphs 0020 and 0029-0032);

 determining, by the at least one computing device, a plurality of clusters for the plurality of utilization metrics (paragraphs 0027-0029); 

assigning, by the at least one computing device, individual utilization metrics from among the plurality of utilization metrics to one of the plurality of clusters (paragraphs 0027-0029). 
Jayachandran, however, does not explicitly teach the following additional limitations:


It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jayachandran with Dettori  because it would have provided the enhanced capability for autoscaling applications in shared cloud resources.

The combination of Jayachandran and Dettori not explicitly teach the following additional limitations:

Zhu teaches determining, by the at least one computing device, a plurality of clusters to be used for organizing the plurality of utilization metrics into groups (paragraph 0024). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Zhu with Jayachandran as modified by Dettori  because it would have provided the enhanced capability for monitoring information that includes metrics and events that are collected, for example, from physical servers, virtualized clusters, virtual machines, operating systems and network statistics, as well as events from software log files.

As to claim 10:


Dettori teaches determining, by the at least one computing device, that the virtual machine is an idle virtual machine in response to the percentage of utilization metrics assigned to one of the plurality of clusters being equal to or greater than a predetermined percentage (paragraphs 0051 and 0057-0058). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jayachandran with Dettori  because it would have provided the enhanced capability for autoscaling applications in shared cloud resources.
 
As to claim 11:
Jayachandran teaches notifying an owner of the virtual machine that the virtual machine is idle (paragraphs 0005-0007 and 0028-0030). 
As to claim 12:
Jayachandran does not explicitly teach the following additional limitations:

Dettori teaches determining, by the at least one computing device, that the virtual machine is a utilized virtual machine in response to the percentage of utilization metrics assigned to two of the plurality of clusters being equal to or greater than a predetermined percentage (paragraphs 0051 and 0057-0058). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jayachandran with Dettori  because it would have provided the enhanced capability for autoscaling applications in shared cloud resources.
As to claim 13:
Jayachandran teaches separating, by the at least one computing device, the plurality of utilization metrics into a set of training metrics and a set of validation metrics; and determining the plurality of clusters based on the set of training metrics (paragraphs 0024, 0025, and 0029-0030). 
As to claim 14:
Jayachandran teaches removing, by the at least one computing device, outlier utilization metrics from among the plurality of utilization metrics; and normalizing, by the at least one computing device, the plurality of utilization metrics (paragraphs 0024, 0025, and 0029-0030). 
As to claim 15:
Jayachandran teaches individual ones of the plurality of utilization metrics comprise at least one of a processing unit utilization metric, a disk input/output (I/O) utilization metric, a network I/O utilization metric, and a memory utilization metric (paragraphs 0020, 0024, 0025, and 0029-0030). 
As to claim 1:
The rejection of claim 1 above is incorporated herein in full.  Jayachandran further teaches separate the plurality of utilization metrics into a set of training metrics and a set of validation metrics (paragraphs 0024, 0025, and 0029-0030). 
As to claim 2:
Jayachandran teaches the program code further directs the at least one computing device to at least remove outlier utilization metrics from among the plurality of utilization metrics (paragraph 0029). 
As to claim 3:
Jayachandran teaches the program code further directs the at least one computing device to at least normalize the plurality of utilization metrics (paragraphs 0024, 0025, and 0029-0030). 
As to claim 4:
Jayachandran teaches individual ones of the plurality of utilization metrics comprise at least one of a processing unit utilization metric, a disk input/output (I/O) utilization metric, a network I/O utilization metric, and a memory utilization metric  (paragraphs 0020, 0024, 0025, and 0029-0030). 

As to claim 6:
Jayachandran teaches the program code further directs the at least one computing device to at least notify an owner of the virtual machine that the virtual machine is idle (paragraphs 0005-0007 and 0028-0030). 
As to claim 7:
Jayachandran teaches the program code further directs the at least one computing device to at least notify an owner of the virtual machine that the virtual machine is idle (paragraphs 0005-0007 and 0028-0030). As to claim 8:
Dettori teaches the program code further directs the at least one computing device to at least shut down the virtual machine (paragraph 0042). As to claims 17 and 19:
Note the discussion of claims 1 and 5 above, respectively, for rejection.
As to claim 18:
Jayachandran teaches the at least one computing device is further configured to at least: remove outlier utilization metrics from among the plurality of utilization metrics; and normalize the plurality of utilization metrics (paragraphs 0024, 0025, and 0029-0030). 
Allowable Subject Matter


5.	Claims 5, 16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, subject to the results of a final search by the Examiner.
Response to Arguments

6. 	Applicants' arguments filed 11/25/2020 have been considered but are moot in 
view of the new ground(s) of rejection.

Contact Information

7.	Any inquiry or a general nature or relating to the status of this application should 
              be directed to the TC 2100 Group receptionist: (571) 272-2100.

	Any inquiry concerning this communication or earlier communications from the 
	examiner should be directed to VAN H. NGUYEN whose telephone number is (571) 272-3765. The examiner can normally be reached on Monday- Friday from 9:00AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached at (571) 272-3759. 

The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/VAN H NGUYEN/
Primary Examiner, Art Unit 2199